DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Interpretation
Claim 29 recites the limitation “wherein at least some of the fluid inlets have a lowermost portion that is above an interior surface of the ceiling.” This limitation has been interpreted as requiring that a fluid inlet which is a member of said “at least some of the fluid inlets” be positioned entirely above the interior surface of the ceiling. In other words, said fluid inlet(s) must be positioned outside the hot box and above the ceiling thereof so as to release fluid outside of the hot box, e.g. onto the ceiling thereof. 
Claim 39 recites the limitation “wherein at least some of the fluid inlets have a lowermost portion that is above an interior surface of the ceiling.” This limitation has been interpreted as requiring that a fluid inlet which is a member of said “at least some of the fluid inlets” be positioned entirely above the interior surface of the ceiling. In other words, said fluid inlet(s) must be positioned outside the hot box and above the ceiling thereof so as to release fluid outside of the hot box, e.g. onto the ceiling thereof.

Claim Objections
Claims 27 and 37 are objected to because of the following informalities:  
With regard to claim 27: The phrase “a ceiling of extending” bridging lines 1 and 2 should be amended to recite --a ceiling extending--. 
With regard to claim 37: The phrase “a ceiling of extending” bridging lines 1 and 2 should be amended to recite --a ceiling extending--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 26 and 36 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Barkdoll (US 2010/0236914).
With regard to claim 26: Barkdoll teaches a hot car (coke quenching device) 22 for use in a coke plant (abstract, Figures 2-3, Paragraphs [0023]-[0025]), the hot car 22 comprising:
A hot box (enclosed structure) 28 including a base, two opposing sidewalls extending vertically upward from and orthogonal to a surface of the base, the base and the sidewalls defining an interior portion of the hot box 28 (Figures 2 and 3, Paragraphs [0023]-[0030]).
A fluid distribution system comprising a plurality of fluid inlets 36 spaced apart from one another, the fluid inlets (water sprays) 36 being configured to disperse the cooling fluid over at least a region of the interior portion of the box 28 (Figures 2 and 3, Paragraphs [0023]-[0030]).
Barkdoll does not explicitly teach that the fluid distribution is positioned over the hot box. However, it is understood that part of the fluid distribution system is necessarily positioned over the hot box 28, as some sort of distribution system, e.g. piping, must be positioned over the hot box in order to distribute fluid to the fluid inlets 36 that penetrate to the interior of the box 28 through the roof thereof (See Figures 2 and 3).
Barkdoll does not explicitly teach that the fluid distribution system is configured to receive a cooling fluid from a fluid source. However, the fluid distribution system of Barkdoll is configured to dispense a cooling fluid (water) via the fluid inlets 36 (Figures 2 and 3, Paragraphs [0023]-[0030]). Therefore, it is understood that the fluid distribution system is necessarily configured to receive a cooling fluid (water) from a fluid source.
With regard to claim 36: Barkdoll teaches a hot car (coke quenching device) 22 for use in an industrial facility (abstract, Figures 2-3, Paragraphs [0023]-[0025]), the hot car 22 comprising:
A hot box (enclosed structure) 28 including a base, a first sidewall extending upward from the base along a first vertical plane, a second sidewall extending upward from the base along a second vertical plane parallel to the first vertical plane, the first and second sidewalls being substantially 
A fluid distribution system comprising a plurality of fluid inlets 36 spaced apart from one another, the fluid inlets (water sprays) 36 being configured to disperse the cooling fluid over at least a region of the interior portion of the box 28 (Figures 2 and 3, Paragraphs [0023]-[0030]).
Barkdoll does not explicitly teach that the fluid distribution is positioned over the hot box. However, it is understood that part of the fluid distribution system is necessarily positioned over the hot box 28, as some sort of distribution system, e.g. piping, must be positioned over the hot box in order to distribute fluid to the fluid inlets 36 that penetrate to the interior of the box 28 through the roof thereof (See Figures 2 and 3).
Barkdoll does not explicitly teach that the fluid distribution system is configured to receive a cooling fluid from a fluid source. However, the fluid distribution system of Barkdoll is configured to dispense a cooling fluid (water) via the fluid inlets 36 (Figures 2 and 3, Paragraphs [0023]-[0030]). Therefore, it is understood that the fluid distribution system is necessarily configured to receive a cooling fluid (water) from a fluid source.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 34 and 44 is/are rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Barkdoll.
With regard to claim 34: Barkdoll teaches all of the limitations of claim 26 as discussed in the 102 rejections above.
Barkdoll does not explicitly teach that the hot box comprises fluid distribution piping configured to receive the cooling fluid. However, it is understood that such fluid distribution piping is necessarily present, as some sort of piping would be needed to supply the cooling fluid (water) to the fluid inlets 36 of Barkdoll.
In the alternative, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Barkdoll by adding fluid distribution piping configured to receive the cooling fluid in order to provide the hot box with means of supplying the cooling fluid to the fluid inlets.
With regard to claim 44: Barkdoll teaches all of the limitations of claim 36 as discussed in the 102 rejections above.
Barkdoll does not explicitly teach that the hot box comprises fluid distribution piping configured to receive the cooling fluid. However, it is understood that such fluid distribution piping is necessarily present, as some sort of piping would be needed to supply the cooling fluid (water) to the fluid inlets 36 of Barkdoll.
In the alternative, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Barkdoll by adding fluid distribution piping configured to receive the cooling fluid in order to provide the hot box with means of supplying the cooling fluid to the fluid inlets.

Claims 27, 28, 31, 37, 38, and 41 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barkdoll.
With regard to claim 27: Barkdoll teaches all of the limitations of claim 26 as discussed in the 102 rejections above.
The hot box 28 further comprises a ceiling extending at least between the opposing walls of the hot box 28 (Figures 2 and 3, paragraphs [0023]-[0030]). 
Barkdoll is silent to the ceiling being curved such that peripheral portions of the ceiling are closer to the base than an intermediate portion of the ceiling.
However, it is notoriously well understood that archways, i.e. structures which are curved such that peripheral portions thereof are closer to a base thereof than an intermediate portion of thereof, have superior structural strength in comparison to flat constructions like the ceiling of the hot box 28.
Absent evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective fling date to modify Barkdoll by reshaping the ceiling of the hot box such that it had the form of an arch, i.e. such that the ceiling were curved such that peripheral portions of the ceiling were closer to the base than an intermediate portion of the ceiling, in order to obtain a ceiling having improved structural strength.
With regard to claim 28: At least some of the fluid inlets 36 have a lowermost portion extending vertically beyond an interior surface of the ceiling (Figures 2 and 3, paragraphs [0023]-[0030]).
With regard to claim 31: Barkdoll teaches all of the limitations of claim 26 as discussed in the 102 rejections above.
The fluid distribution system of Barkdoll includes a first row extending along a length dimension of the hot box in a first direction, the first row including a plurality of fluid inlet 36 (Figures 2 and 3, paragraphs [0023]-[0030]). 
Modified Barkdoll is silent to a second row substantially parallel to and spaced apart from the first row, wherein the second row includes a plurality of fluid inlets.
However, a person having ordinary skill in the art would recognize that adding additional fluid inlets would be advantageous as it would allow for quicker quenching of the coke within the hot box 28. Furthermore, providing a second row of fluid inlets to Barkdoll as claimed would merely require one of ordinary skill in the art to provide the hot box with a second row of inlets that is substantially identical to 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Barkdoll by adding a duplicate row of fluid inlets to the hot box, thus providing the hotbox with a second row of fluid inlets spaced apparat from and substantially parallel to the first row, in order to obtain a hot box which is capable of quenching coke more quickly.
With regard to claim 37: Barkdoll teaches all of the limitations of claim 36 as discussed in the 102 rejections above.
The hot box 28 further comprises a ceiling extending at least between the opposing walls of the hot box 28 (Figures 2 and 3, paragraphs [0023]-[0030]). 
Barkdoll is silent to the ceiling being curved such that peripheral portions of the ceiling are closer to the base than an intermediate portion of the ceiling.
However, it is notoriously well understood that archways, i.e. structures which are curved such that peripheral portions thereof are closer to a base thereof than an intermediate portion of thereof, have superior structural strength in comparison to flat constructions like the ceiling of the hot box 28.
Absent evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective fling date to modify Barkdoll by reshaping the ceiling of the hot box such that it had the form of an arch, i.e. such that the ceiling were curved such that peripheral portions of the ceiling were closer to the base than an intermediate portion of the ceiling, in order to obtain a ceiling having improved structural strength.
With regard to claim 38: At least some of the fluid inlets 36 have a lowermost portion extending vertically beyond an interior surface of the ceiling (Figures 2 and 3, paragraphs [0023]-[0030]).
With regard to claim 41: Barkdoll teaches all of the limitations of claim 36 as discussed in the 102 rejections above.
The fluid distribution system of Barkdoll includes a first row extending along a length dimension of the hot box in a first direction, the first row including a plurality of fluid inlet 36 (Figures 2 and 3, paragraphs [0023]-[0030]). 

However, a person having ordinary skill in the art would recognize that adding additional fluid inlets would be advantageous as it would allow for quicker quenching of the coke within the hot box 28. Furthermore, providing a second row of fluid inlets to Barkdoll as claimed would merely require one of ordinary skill in the art to provide the hot box with a second row of inlets that is substantially identical to the first. In other words, adding the claimed second row would merely require one of ordinary skill in the art to duplicate the first row.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Barkdoll by adding a duplicate row of fluid inlets to the hot box, thus providing the hotbox with a second row of fluid inlets spaced apparat from and substantially parallel to the first row, in order to obtain a hot box which is capable of quenching coke more quickly.

Claims 29 and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barkdoll as applied to claims 28 and 38 above, and further in view of Blase et al. (DE 3,231,697; see English translation obtained from Espacenet), hereafter referred to as Blase.
With regard to claim 29: Barkdoll is silent to at least some of the fluid inlets having a lowermost portion that is above an interior surface of the ceiling. 
Blase teaches a hot car (extinguishing vehicle) 4 for use in a coke plant, the hot car 4 having an arched ceiling (hood) 2 and a fluid distribution system having several fluid inlets (nozzles) 21-25 positioned above the ceiling 2, such that said inlets 21-25 have a lowermost portion that is above an interior surface of the ceiling (Abstract, Figures 1 and 2, Paragraphs [0001], [0003], [0004], [0009]-[0011]). Said fluid inlets 21-25 are provided to spray cooling fluid on the ceiling 2 (Figures 1 and 2, abstract, Paragraphs [0009]-[0011]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Barkdoll in view of Blase by adding several fluid inlets positioned above the ceiling of the hot box 28, i.e. such that said fluid inlets were positioned so as to have a lowermost portion that is above 
With regard to claim 39: Barkdoll is silent to at least some of the fluid inlets having a lowermost portion that is above an interior surface of the ceiling. 
Blase teaches a hot car (extinguishing vehicle) 4 for use in a coke plant, the hot car 4 having an arched ceiling (hood) 2 and a fluid distribution system having several fluid inlets (nozzles) 21-25 positioned above the ceiling 2, such that said inlets 21-25 have a lowermost portion that is above an interior surface of the ceiling (Abstract, Figures 1 and 2, Paragraphs [0001], [0003], [0004], [0009]-[0011]). Said fluid inlets 21-25 are provided to spray cooling fluid on the ceiling 2 (Figures 1 and 2, abstract, Paragraphs [0009]-[0011]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Barkdoll in view of Blase by adding several fluid inlets positioned above the ceiling of the hot box 28, i.e. such that said fluid inlets were positioned so as to have a lowermost portion that is above an interior surface of the ceiling, in order to provide Barkdoll with fluid inlets for spraying the ceiling with cooling fluid to prevent overheating thereof. 
 
Claims 30, 32, 33, 35, 40, 42, 43, and 45 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barkdoll in view of Krause (US 976,580).
With regard to claim 30: Barkdoll teaches all of the limitations of claim 26 as discussed in the 102 rejections above.
Barkdoll is silent to at least some of the fluid inlets extending through one of the sidewalls.
	Krause teaches a hot car (traveler) for use in a coke plant, the hot car comprising a hot box (quenching trough) 1 comprising a fluid distribution system, the fluid distributions system having a plurality of fluid inlets, wherein some of the fluid inlets 11 and 5 extend through sidewalls of the hot box 1 (Figures 1 and 2, Page 1 Lines 36-91, Page 1 Line 106-Page 2 Line 14). A person having ordinary skill in the art would recognize that adding additional fluid inlets to the system of Barkdoll would be advantageous as it would allow for quicker quenching of the coke within the hot box 28. Furthermore, a person having ordinary skill in the art would recognize that adding fluid inlets which extend through the sidewalls of 
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify Barkdoll in view of Krause by adding fluid inlets which extend through at least one of the sidewalls, in order to obtain a hot box which is capable of quenching coke more quickly, and in order to obtain a hot box which is better able to quench coke in the vicinity of the sidewalls.
With regard to claim 32: Barkdoll teaches all of the limitations of claim 26 as discussed in the 102 rejections above.
The fluid distribution system of Barkdoll includes a first row extending over the hot box 28 in a first direction, the first row including a plurality of fluid inlet 36 (Figures 2 and 3, paragraphs [0023]-[0030]).
Barkdoll is silent to a second row extending over the hot box in a second direction different than the first direction an including a plurality of fluid inlets. 
Krause teaches a hot car (traveler) for use in a coke plant, the hot car comprising a hot box (quenching trough) 1 comprising a fluid distribution system, the fluid distributions system having a plurality of fluid inlets, wherein some of the fluid inlets 5 extend in rows over hot box 1 along the sidewalls 2 thereof (Figures 1 and 2, Page 1 Lines 36-91, Page 1 Line 106-Page 2 Line 14). Each of the rows of fluid inlets 5 is perpendicular to the two closest rows in the two closest sidewalls (Figures 1 and 2, Page 1 Lines 36-91, Page 1 Line 106-Page 2 Line 14). A person having ordinary skill in the art would recognize that adding additional fluid inlets to the system of Barkdoll would be advantageous as it would allow for quicker quenching of the coke within the hot box 28. Furthermore, a person having ordinary skill in the art would recognize that adding fluid inlets which extend through the sidewalls of Barkdoll would advantageously improve the ability of the hot box to quench coke in the vicinity of the sidewalls, whereas the centrally disposed fluid inlets 36 in the ceiling of the hot box 28 would have a more difficult time quenching coke adjacent the walls.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Barkdoll in view of Krause by adding a rows of fluid inlets extending over the hot box to each of the sidewalls, wherein the fluid inlets in said rows extend through the sidewalls, in order to obtain a hot box 
	In Barkdoll modified as above, two of the rows of the fluid inlets in the sidewalls would be perpendicular to the first row of fluid inlets 36 (the other two rows in the sidewalls would be parallel to the first row). Therefore, modified Barkdoll would have a second row extending in a second direction different than the first direction over the hot box and comprising a plurality of fluid inlets.  
With regard to claim 33: Barkdoll teaches all of the limitations of claim 26 as discussed in the 102 rejections above.
	Modified Barkdoll is silent to at least one of the fluid inlets including a plurality of inlet nozzles coupled thereto.
	Krause teaches a hot car (traveler) for use in a coke plant, the hot car comprising a hot box (quenching trough) 1 comprising a fluid distribution system, the fluid distributions system having a fluid inlet (hollow cross beam) 12 having a plurality of inlet nozzles (lateral openings) 14 fluidly coupled thereto (Figures 1 and 2, Page 1 Lines 36-91). A person having ordinary skill in the art would recognize that adding additional fluid inlets to the system of Barkdoll would be advantageous as it would allow for quicker quenching of the coke within the hot box 28.
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify Barkdoll in view of Krause by adding an additional fluid inlet (or inlets) having a plurality of inlet nozzles coupled thereto, in order to obtain a hot box which is capable of quenching coke more quickly.
With regard to claim 35: Barkdoll teaches or renders obvious all of the limitations of claim 34 as discussed in the 102/103 rejections above.
Barkdoll is silent to the distribution piping being at least partially within at least one of the sidewalls or the base.
Krause teaches a hot car (traveler) for use in a coke plant, the hot car comprising a hot box (quenching trough) 1 comprising a fluid distribution system, the fluid distributions system having distribution piping for supplying cooling fluid (water) to a plurality of fluid inlets, wherein the distribution piping is positioned partially within the sidewalls (lateral walls) 2 and the base (bottom) 3 of the hot box 1, i.e. the sidewalls 2 and base are double walled and adapted to have cooling fluid (water) circulated 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Barkdoll in view of Krause by adding distribution piping positioned within the sidewalls and/or the base, in order to circulate cooling fluid within the sidewalls and/or base, so as to provide cooling to the sidewalls and/or base.
With regard to claim 40: Barkdoll teaches all of the limitations of claim 36 as discussed in the 102 rejections above.
Barkdoll is silent to at least some of the fluid inlets extending through one of the sidewalls.
	Krause teaches a hot car (traveler) for use in a coke plant, the hot car comprising a hot box (quenching trough) 1 comprising a fluid distribution system, the fluid distributions system having a plurality of fluid inlets, wherein some of the fluid inlets 11 and 5 extend through sidewalls of the hot box 1 (Figures 1 and 2, Page 1 Lines 36-91, Page 1 Line 106-Page 2 Line 14). A person having ordinary skill in the art would recognize that adding additional fluid inlets to the system of Barkdoll would be advantageous as it would allow for quicker quenching of the coke within the hot box 28. Furthermore, a person having ordinary skill in the art would recognize that adding fluid inlets which extend through the sidewalls of Barkdoll would advantageously improve the ability of the hot box to quench coke in the vicinity of the sidewalls, whereas the centrally disposed fluid inlets 36 in the ceiling of the hot box 28 would have a more difficult time quenching coke adjacent the walls.
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify Barkdoll in view of Krause by adding fluid inlets which extend through at least one of the sidewalls, in order to obtain a hot box which is capable of quenching coke more quickly, and in order to obtain a hot box which is better able to quench coke in the vicinity of the sidewalls. 
With regard to claim 42: Barkdoll teaches all of the limitations of claim 36 as discussed in the 102 rejections above.
The fluid distribution system of Barkdoll includes a first row extending over the hot box 28 in a first direction, the first row including a plurality of fluid inlet 36 (Figures 2 and 3, paragraphs [0023]-[0030]).

Krause teaches a hot car (traveler) for use in a coke plant, the hot car comprising a hot box (quenching trough) 1 comprising a fluid distribution system, the fluid distributions system having a plurality of fluid inlets, wherein some of the fluid inlets 5 extend in rows over hot box 1 along the sidewalls 2 thereof (Figures 1 and 2, Page 1 Lines 36-91, Page 1 Line 106-Page 2 Line 14). Each of the rows of fluid inlets 5 is perpendicular to the two closest rows in the two closest sidewalls (Figures 1 and 2, Page 1 Lines 36-91, Page 1 Line 106-Page 2 Line 14). A person having ordinary skill in the art would recognize that adding additional fluid inlets to the system of Barkdoll would be advantageous as it would allow for quicker quenching of the coke within the hot box 28. Furthermore, a person having ordinary skill in the art would recognize that adding fluid inlets which extend through the sidewalls of Barkdoll would advantageously improve the ability of the hot box to quench coke in the vicinity of the sidewalls, whereas the centrally disposed fluid inlets 36 in the ceiling of the hot box 28 would have a more difficult time quenching coke adjacent the walls.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Barkdoll in view of Krause by adding a rows of fluid inlets extending over the hot box to each of the sidewalls, wherein the fluid inlets in said rows extend through the sidewalls, in order to obtain a hot box which is capable of quenching coke more quickly, and in order to obtain a hot box which is better able to quench coke in the vicinity of the sidewalls. 
	In Barkdoll modified as above, two of the rows of the fluid inlets in the sidewalls would be perpendicular to the first row of fluid inlets 36 (the other two rows in the sidewalls would be parallel to the first row). Therefore, modified Barkdoll would have a second row extending in a second direction different than the first direction over the hot box and comprising a plurality of fluid inlets. 
With regard to claim 43: Barkdoll teaches all of the limitations of claim 36 as discussed in the 102 rejections above.
	Modified Barkdoll is silent to at least one of the fluid inlets including a plurality of inlet nozzles coupled thereto.

	It would have been obvious to one of ordinary skill in the art at the time of invention to modify Barkdoll in view of Krause by adding an additional fluid inlet (or inlets) having a plurality of inlet nozzles coupled thereto, in order to obtain a hot box which is capable of quenching coke more quickly.
With regard to claim 45: Barkdoll teaches or renders obvious all of the limitations of claim 44 as discussed in the 102/103 rejections above.
Barkdoll is silent to the distribution piping being at least partially within at least one of the sidewalls or the base.
Krause teaches a hot car (traveler) for use in a coke plant, the hot car comprising a hot box (quenching trough) 1 comprising a fluid distribution system, the fluid distributions system having distribution piping for supplying cooling fluid (water) to a plurality of fluid inlets, wherein the distribution piping is positioned partially within the sidewalls (lateral walls) 2 and the base (bottom) 3 of the hot box 1, i.e. the sidewalls 2 and base are double walled and adapted to have cooling fluid (water) circulated therethrough for cooling purposes (Figures 1 and 2, Page 1 Lines 36-91). A person having ordinary skill in the art would recognize that it would be advantageous to provide cooling to the sidewalls and/or base of Barkdoll, as doing so would protect said sidewalls and/or base from overheating. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Barkdoll in view of Krause by adding distribution piping positioned within the sidewalls and/or the base, in order to circulate cooling fluid within the sidewalls and/or base, so as to provide cooling to the sidewalls and/or base.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN LUKE PILCHER/Examiner, Art Unit 1772